Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Trainor on6/27/22.

The application has been amended as follows: 
Claim 1
 A method, comprising:
	determining that a plurality of users are viewing a media asset in a single physical viewing environment;
	determining that a user, of the plurality of users, is playing back a segment of a plurality of segments of [[a]] the media asset;
	determining a type corresponding to the segment;
	parsing a plurality of audio components of the media asset that are playing back during the segment; 
	determining a respective category corresponding to each respective audio component of the plurality of audio components; 
determining, for each respective category corresponding to a particular audio component of the plurality of audio components, whether to adjust a respective volume playing back during the segment based on the type; 
retrieving, for each respective category, volume parameters for the user that correspond to the type corresponding to the segment; and
	for each audio component of the plurality of audio components, in response to determining to adjust the respective volume, adjusting the respective volume of the audio component playing back during the segment to the user of the plurality of users, based at least in part on the volume parameters and preferences of the user; and
	play back the adjusted volume of audio components to a personal hearing device for the user of the plurality of users.

	Claim 2
A method for determining whether to adjust volumes of individual audio components in a media asset based on a type of a segment of the media asset that is playing back, the method comprising: 
	determining that a plurality of users are viewing a media asset in a single physical viewing environment;
	determining that a user, of the plurality of users, is playing back a segment of a plurality of segments of [[a]] the media asset;
	in response to determining that the user is playing back the segment: 
		retrieving metadata corresponding to the segment from a database;
		determining, based on the metadata, a type corresponding to the segment;
		parsing a plurality of audio components of the media asset that are playing back during the segment; and
		determining a respective category corresponding to each respective audio component of the plurality of audio components;  
	determining, for each respective category, whether to adjust a volume of audio components corresponding to the respective category by:
		retrieving, from the database, for each respective category, volume parameters for the user that correspond to the type corresponding to the segment;
		determining, for each respective category, whether the audio components corresponding to the respective category are set to a volume that is within the volume parameters;
		in response to determining that the audio components corresponding to the respective category are not set to a volume that is within the volume parameters, determining a need to adjust the volume of the audio components corresponding to the respective category; and
		in response to determining that the audio components corresponding to the respective category are set to a volume that is within the volume parameters, determining that there is not a need to adjust the volume of the audio components corresponding to the respective category; and
	in response to determining a need to adjust the volume of audio components corresponding to the respective category, adjusting, to the user, the volume of audio components corresponding to the respective category to a volume that is within the volume parameters and based at least in part on preferences of the user; and
	playing back the adjusted volume of audio components to a personal hearing device for the user of the plurality of users.

	Claim 6
The method of claim 2, wherein retrieving, from the database, for each respective category, volume parameters that correspond to the type corresponding to the segment comprises: 
	[ determining whether a plurality of users are viewing the media asset in a single physical viewing environment; ]
	in response to determining that the plurality of users are viewing the media asset in the single physical viewing environment, determining a preferred user of the plurality of users; and
	retrieving, from the database, for each respective category, volume parameters for the preferred user that correspond to the type corresponding to the segment.

	Claim 8. (Cancelled).
 
	Claim 9
The method of claim 2, wherein adjusting the volume of audio components corresponding to the respective category to a volume that is within the volume parameters comprises:
	retrieving, from the database, a profile for the user;
	determining, from the profile, the preferences for the user;
	determining, from the preferences for the user, volume parameter preferences based on the type; and
	determining a volume within the volume parameters based on the volume parameter preferences. 
 
	Claim 10
The method of claim 2, wherein adjusting the volume of audio components corresponding to the respective category to a volume that is within the volume parameters comprises:
	retrieving, from the database, a profile for the user;
	determining, from the profile, the preferences for the user;
	determining from the preferences for the user a threshold volume; and
	determining, whether the volume that is within the volume parameters exceeds the threshold volume; and
	in response to determining that the volume that is within the volume parameters exceeds the threshold volume, setting the volume to be the threshold volume. 


	Claim 12
A system for determining whether to adjust volumes of individual audio components in a media asset based on a type of a segment of the media asset that is playing back, the system comprising: 
	communications circuitry; and 
	control circuitry configured to: 
		determine that a plurality of users are viewing a media asset in a single physical viewing environment;
		determine that a user, of the plurality of users,  is playing back a segment of a plurality of segments of [[a]] the media asset;
		in response to determining that the user is playing back the segment: 
			retrieve metadata corresponding to the segment from a database;
			determine, based on the metadata, a type corresponding to the segment;
			parse a plurality of audio components of the media asset that are playing back during the segment; and
			determine a respective category corresponding to each respective audio component of the plurality of audio components;  
		determine, for each respective category, whether to adjust a volume of audio components corresponding to the respective category by:
			retrieving, from the database, for each respective category, volume parameters for the user that correspond to the type corresponding to the segment;
			determining, for each respective category, whether the audio components corresponding to the respective category are set to a volume that is within the volume parameters;
			in response to determining that the audio components corresponding to the respective category are not set to a volume that is within the volume parameters, determining a need to adjust the volume of the audio components corresponding to the respective category; and
			in response to determining that the audio components corresponding to the respective category are set to a volume that is within the volume parameters, determining that there is not a need to adjust the volume of the audio components corresponding to the respective category; and
		in response to determining a need to adjust the volume of audio components corresponding to the respective category, adjust, to the user,  the volume of audio components corresponding to the respective category to a volume that is within the volume parameters and based at least in part on preferences of the user; and
		play back the adjusted volume of audio components to a personal hearing device for the user of the plurality of users.

	Claim 16
The system of claim 12, wherein the control circuitry is further configured, when retrieving, from the database, for each respective category, volume parameters that correspond to the type corresponding to the segment, to: 
	[determine whether a plurality of users are viewing the media asset in a single physical viewing environment;]
	in response to determining that the plurality of users are viewing the media asset in the single physical viewing environment, determine a preferred user of the plurality of users; and
	retrieve, from the database, for each respective category, volume parameters for the preferred user that correspond to the type corresponding to the segment.

	17. (Original) The system of claim 16, wherein the control circuitry is further configured, when determining the preferred user, to: 
	determine, from the database, profiles for each user in the plurality of users viewing the media asset;
	retrieve, from the profiles, a rank corresponding to the type for each user in the plurality of users viewing the media asset; and
	determine a user in the plurality of users with the highest rank is the preferred user.
 
	Claim 18
The system of claim 16, wherein [ the control circuitry is further configured to:
	determine a user in the plurality of users, wherein ] the user in the plurality of users is not the preferred user [;
	adjust the volume of the audio components to the user in the plurality of users, based on preferences of the user; and
	play back the adjusted volume of audio components to a personal hearing device for the user in the plurality of users ].
 
	Claim 19
The system of claim 12, wherein the control circuitry is further configured, when adjusting the volume of audio components corresponding to the respective category to a volume that is within the volume parameters, to:
	retrieve, from the database, a profile for the user;
	determine, from the profile, the preferences for the user;
	determine, from the preferences for the user, volume parameter preferences based on the type; and
	determine a volume within the volume parameters based on the volume parameter preferences. 
 
	Claim 20
The system of claim 12, wherein the control circuitry is further configured, when adjusting the volume of audio components corresponding to the respective category to a volume that is within the volume parameters, to:
	retrieve, from the database, a profile for the user;
	determine, from the profile, the preferences for the user;
	determine from the preferences for the user a threshold volume; and
	determine, whether the volume that is within the volume parameters exceeds the threshold volume; and
	in response to determining that the volume that is within the volume parameters exceeds the threshold volume, set the volume to be the threshold volume. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not reasonably teach the control of media delivery parameters of the recited co-located group media experience comprising a plurality of users in a single environ. Incorporating the subject matter of paragraph 53 of the instant specification as lexicography the recited audio components are understood to mean isolated audio signals, metadata thereof, corresponding or otherwise mapped to a unique sound such as a scream, laugh, crash or similar discrete occurrence within the stream and further associated with the recited type metadata corresponding to a specific category, genre, etc. of a segment of a media. As such, the prior art does not reasonably teach the recited mapping and volume, etc. control of discrete individual components such as a scream, laugh, etc. based on types, genre, category, etc. of a segment of a media playback based on delivery parameters, preferences, etc. of each/any of a personal listening device(s) of a user(s) of the plurality of users.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/               Primary Examiner, Art Unit 2654